Citation Nr: 1727915	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  12-18 309	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from August 17 to September 30, 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2011 and March 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The March 2011 rating decision found that there was no new and material evidence to reopen the claims of entitlement to service connection for bilateral hearing loss, hypertension and osteoarthritis of the back and bilateral knees.  The March 2012 rating decision, denied service connection for depression.

In November 2013, the Veteran testified via videoconference before the undersigned.  A transcript is associated with the claims file.  

In June 2014, the Board reopened the claims pertaining to bilateral hearing loss, hypertension, and osteoarthritis of the back and knees; and remanded the reopened claims along with the claim for depression for additional development, to include obtaining private treatment records as well as VA examinations.


FINDINGS OF FACT

1.  The Veteran does not have current hearing loss disability for VA purposes.

2.  Hypertension is not shown to have been caused or aggravated by a disease or injury in service.

3.  A lumbar spine disability is not shown to have been caused or aggravated by a disease or injury in service.

4.  A bilateral knee disability is not shown to have been caused or aggravated by a disease or injury in service.

5.  A psychiatric disability is not shown to have been caused or aggravated by a disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 C.F.R. §§ 3.1(d), 3.102, 3.303, 3.307, 3.309.

3.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 C.F.R. §§ 3.1(d), 3.102, 3.303, 3.307, 3.309.

4.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 C.F.R. §§ 3.1(d), 3.102, 3.303, 3.307, 3.309.

5.  The criteria for service connection for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1101, 1131; 38 C.F.R. §§ 3.1(d), 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), however, the Court held that when the record contains a recent diagnosis of disability prior to a claim for benefits, the current disability requirement may be satisfied. 

Although bilateral hearing loss, hypertension, and arthritis are listed as "chronic diseases" under 38 C.F.R. § 3.309(a)(2016), presumptive service connection based on chronic symptoms in service; continuity of symptoms since service (38 C.F.R. § 3.303(b)(2016)) or manifesting within one year of service separation (38 C.F.R. § 3.307) do not apply in this case because the Veteran did not serve 90 days or more of active service.  See 38 C.F.R. § 3.307(a)(1).  See DD Form 214.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral hearing loss

The preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss as the first element of service connection, a current hearing loss disability, has never been shown.

On April 1988 service enlistment physical examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
00
05
00
05
LEFT
00
10
25
25
10

Further, the remaining service treatment records (STRs) show no complaints of or treatment for a hearing loss disability.

Post service treatment records include an October 2004 examination that appears to show hearing thresholds in relevant frequencies in both ears that are at the level that would meet VA's definition of hearing loss disability.  An audiologist added a notation to the report that it was not reliable because of wax in the Veteran's ears.

At his hearing, the Veteran was uncertain whether he had ever been found to have a hearing loss disability; but reported hearing evaluations during the course of the appeal and that Dr. Syed had irrigated his ears on occasion.  A January 2010 letter from Dr. Syed mentions multiple conditions, but not hearing loss.

In its remand, the Board sought the Veteran's authorization to obtain records of Dr. Syed's treatment.  In July 2014, the agency of original jurisdiction sent the Veteran an authorization form for VA to obtain treatment records.  The Veteran did not provide authorization, but submitted an April 2014 letter from Dr. Syed that pertained only to the knees.

Pursuant to the Board remand, the Veteran was afforded a VA audiology examination in August 2014.  The Veteran reported in-service noise exposure.  He indicated that he currently had to ask people to repeat themselves.

On the authorized audiological evaluation in August 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
10
10
5
10
10

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.

The examiner found bilateral normal hearing.  The examiner went on to opine that the claimed bilateral hearing loss disability was not related to military service.  She reasoned that hearing sensitivity was normal, bilaterally, at entrance into military service and that there were no negative changes in hearing for the 6 weeks the Veteran was on active duty.  She noted there was no clinically significant shift in hearing sensitivity at any tested frequency.  There was no evidence in the record that the Veteran sustained noise injuries based on audiograms.  Further, the examiner again noted that the Veteran's hearing is normal. 

Although the Veteran may have had in-service noise exposure; he has not met VA's criteria for a hearing loss disability, i.e., that auditory thresholds that at least one of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or speech recognition is less than 94 percent.  38 C.F.R. § 3.385. 

The 2004 report provides evidence of a hearing loss disability; but cannot serve as the basis for finding a current disability because it was found not to be reliable and is not shown to have otherwise met VA requirements for the conduct of audiology examinations.  See 38 C.F.R. § 4.85.

The Veteran, as a lay person, is competent to report the symptoms of hearing loss; but he is not competent to say that he has hearing loss that meets the specific criteria in 3.385.  In this regard, such a diagnosis requires the administration and interpretation of audiological test results.  As such this is a complex medical question, and the Veteran is not competent to offer a diagnosis of bilateral hearing loss disability for VA purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Absent any competent evidence of current disability, the preponderance of the evidence is against the grant of service connection for bilateral hearing loss. 

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the claim, reasonable doubt does not arise and his claim must be denied.  38 U.S.C.A. § 5107; Gilbert, supra; 38 C.F.R. § 3.102.



Hypertension

The Veteran's STRs are negative for any reports of hypertension or elevated blood pressure readings.  The earliest post-service record of hypertension is in August 2005.  Private treatment records document that medication was prescribed in September 2005 for treatment of hypertension.  Pursuant to the June 2014 Board remand, the Veteran underwent a VA examination in August 2014.  The examiner opined that hypertension was less likely than not related to the Veteran's military service.  She reasoned that the available STRs documented no onset of hypertension during his August/September 1988 active duty, and that the post-service treatment records documents that the Veteran started treatment for hypertension in 2005.

In his March 2010 letter, Dr. Syed stated that the Veteran currently had hypertension; but provided a nexus opinion only with regard to degenerative disc disease.

The Veteran has submitted personal statements as well as statements from family members reporting that he had hypertension within a year of service discharge.  In October 2010, his sister reported that he had hypertension when he came back from service.  In his July 2012 substantive appeal, the Veteran reported that he had developed hypertension because of the physical strains of Navy basic training and that his family doctor diagnosed hypertension in 1989; but the doctor had died and the Veteran did not have these records.  

At his hearing the Veteran testified that was first told he had high blood pressure a couple of years after getting out of service and was unaware of any problems while in service.  He again said that records of the initial post-service treatment were unavailable due to the death of the treating physician.

The preponderance of the evidence is against service connection for hypertension on a direct basis.  First, there is no evidence of an indication or diagnosis of hypertension in service.  Blood pressure noted on April 1988 entrance examination was 130/86; and the Veteran has acknowledged that he was unaware of any signs of hypertension during service.  Second, the post service treatment records note a history of hypertension beginning in 2005, approximately 17 years after military service.  The Veteran has reported variously that hypertension was identified in 1989 or approximately 1990; but even accepting these reports, there is no competent evidence linking these findings to service. 

The Veteran is competent to give evidence about his observable symptomatology and what doctors told him; but he lacks the medical expertise to attribute the hypertension to physical stress during service.  Layno v. Brown, 6 Vet. App. 465 (1994).  There is no other evidence linking hypertension to a disease or injury in service.

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension.  As the evidence is not in relative equipoise, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Lumbar spine and bilateral knees

The Veteran's STRs show no complaints of or treatment for low back or knee disabilities.  Post service treatment records, to include August 2014 VA examination report, show diagnoses of lumbar and bilateral knee strain.  

Records from the Southern Rural Health Care Consortium begin in August 2005, but do not show complaints referable to the knees or back until after an October 2005 motor vehicle accident.  In August 2005, it was noted that he had no joint pain.

In a statement dated in January 2008, a friend recalled that the Veteran had sent him letters from boot camp reporting complaints of knee pain.  The Veteran's relatives wrote letters reporting that the Veteran had knee scars prior to service and knee complaints and osteoarthritis after his return from service.  His sister reported treatment by the deceased family physician beginning in 1989.

In the January 2010 letter, Dr. Syed, opined that the degenerative disc disease of the Veteran's low back could be related to his military service.  In April 2014, Dr. Syed wrote that the Veteran had ongoing arthritis of both knees.  Considering the Veteran's age and physical fitness the osteoarthritis was "probably due to repetitive trauma related to work in the military field."

The Veteran testified that he did not have a specific back or knee injury in service, but experienced back and knee pain after marching.  The pain would come and go.

During the August 2014 VA examination, the Veteran reported low back and bilateral knee pain.  Physical examination of the lumbar spine and knees was essentially unremarkable and X-ray of the lumbar spine and bilateral knees was within normal limits.  The examiner diagnosed low back and bilateral knee strain and opined that such were not related to service as there was no indication of evaluation for any low back or bilateral knee pathology during active duty.  Moreover, the examiner indicated that his back and bilateral knee disabilities were related to a car crash, as it was noted that post service treatment records dated in 2006 document the Veteran's complaints of back and bilateral knee pain following a motor vehicle accident that occurred the year prior.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for lumbar spine and knee disabilities.  Although Dr. Syed opined that the Veteran's low back disability could be related to service, the opinion is equivocal and not definitive.  It is also lacking in any clear rationale.  The Board places great probative weight on the August 2014 VA examiner's opinion that the Veteran's lumbar strain was not related to his service.  

The August 2014 VA examination report clearly reflects consideration of the lay statements of record, including contentions that his low back and bilateral knee disabilities are a result of service and provides adequate rationale supported by the service treatment records and the Veteran's post-service medical history.  Furthermore, the opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinion.").  Therefore, the Board accords the greatest probative weight to the VA examiner's opinion provided in August 2014.

The Veteran's testimony and other lay statements indicate the onset of knee and back symptoms in service; but in his substantive appeal, he reported that the there was no in-service diagnosis of these conditions, because they developed years after the in service trauma from marching.  Also weighing against the lay reports are the records showing no pertinent complaints until after the October 2005 accident; the Veterans report that the disabilities developed years after service and his testimony that the symptoms were not continuous after the strains of physical activity in service.  The lay reports indicating a disability in-service or shortly thereafter are thus of limited probative weight.

The Board has considered the applicability of the benefit of the doubt doctrine; however, the preponderance of the evidence is against the claims of entitlement to service connection for low back and bilateral knee disabilities.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; Gilbert, supra; 38 C.F.R. § 3.102.

Psychiatric disability

The Veteran contends that he became depressed because he was discharged from the military and did not even finish basic training.  See February 2013 substantive appeal.  Moreover, a letter from his cousin also reiterates the Veteran's contentions.  See November 2012 statement from G.F.K.

The Veteran's STRs, to include the April 1988 enlistment physical examination are absent any discussion of treatment or diagnoses of any psychiatric disorders.  

Treatment records from the Southern Rural Health Care Consortium show that in August 2005 the Veteran complained of headaches, depression and anxiety duet to several deaths in his family and being laid off from his job.  Subsequent records document a history of depression beginning in 2005 due to a motor vehicle accident in which he lost several family members.  See September 2006 treatment record.

At his hearing, the Veteran testified that he began having problems with depression in 2006 but subsequently said that his problems began right after getting out of service in 1988.  He could not afford a doctor until 2006, when he began treatment.

Pursuant to the June 2014 Board remand, the Veteran underwent a VA mental health evaluation in August 2014.  Upon completion of above cited mental health examination and reviewing the Veteran's file, the examiner opined that the psychiatric disorder is less likely related to the Veteran's military service.  She reasoned that there is no significant evidence of a pattern in the treatment records connecting his psychiatric disorder to his military service.  Moreover, the examiner noted that the Veteran indicated that his depression began in childhood because his family was poor.

There is a current diagnosis of depression; the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Veteran has not reported or contended that his psychiatric disability began in service; but contends that it is the result of his early discharge from service.  The 2005 record shows however, that at that time he attributed his symptoms to post-service events and at the recent examination he attributed it to his family's poverty.  Because his reports have not been consistent, they are of limited probative value.

The most probative evidence, consisting of the contemporaneous records and the VA examination report, is against the claim.  Reasonable doubt rule does not arise, and the claim must be denied.  38 U.S.C.A. § 5107 (b).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for hypertension is denied.

Service connection for lumbar spine disability is denied.

Service connection for bilateral knee disability is denied.

Service connection for a psychiatric disability is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


